[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: REPORT OF ATTORNEY TRIAL REFEREE
This matter was tried before an attorney trial referee who found that the plaintiffs failed to exhaust the administrative remedies available to them by not bringing an appeal to the Zoning Board of Appeals pursuant to the provisions of General Statutes § 8-6 and § 8-7. The attorney trial referee found that the Zoning Commission refused to issue the Certificate of Occupancy because the project violated the express conditions set by the town. General Statutes § 8-6 and § 8-7 provide that a challenge of a decision by the official charged with enforcement of zoning regulations must be appealed to the Zoning Board of Appeals.
Pursuant to Pilato v. Kapur, 22 Conn. App. 282, 284,576 A.2d 1315, cert. granted in part, 216 Conn. 813, 580 A.2d 67 (199), the case is remanded to the attorney trial referee to determine if the decision not to issue the Certificate of Occupancy was made by "the official charged with the enforcement" of the zoning laws.
JOHN W. MORAN, JUDGE